t c summary opinion united_states tax_court michael j gentner petitioner v commissioner of internal revenue respondent docket no 9204-o0s filed date michael j gentner pro_se john aletta for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue - - respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether with respect to taxable_year petitioner is entitled to four dependency_exemption deductions and four child tax_credits some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in stamford new york on the date the petition was filed in this case petitioner was separated from his wife at some point in time prior to date on that date a temporary support order was entered by the clerk of the family court of the state of new york county of schoharie this order required petitioner to make monthly payments of dollar_figure to his wife for the support of their four children the order also reflects that a prior temporary order of protection had been issued against petitioner after the separation petitioner continued to pay for medical insurance for the children and for various expenses related to the marital home including monthly mortgage payments of dollar_figure and homeowner’s insurance during the children resided exclusively in the jointly owned marital home with petitioner’s wife at no time during did the children reside with petitioner petitioner was granted a divorce in but the divorce was appealed by petitioner and his wife the current status of the appeal is unknown but petitioner’s wife has remarried petitioner sees his two youngest children once a month and sees the two older children much less frequently he continues to pay support and provide medical insurance for the children he paid for medical insurance for his wife through he has also paid for other expenses for the children over the years including clothing expenses petitioner filed a federal_income_tax return for taxable_year with the filing_status married_filing_separately for each of his four children petitioner claimed a dependency_exemption deduction and a child_tax_credit petitioner reported the following tax_liability pension and annuity income dollar_figure itemized_deductions big_number personal_exemption deduction dependency_exemption deductions taxable_income big_number tax from tax_tables big_number child tax_credits big_number tax only what appears to be the cover sheet from the statutory_notice_of_deficiency without attachments was introduced into evidence consequently we do not have before us the rationale for respondent’s adjustments the petition along with the parties’ arguments and testimony center around petitioner’s entitlement to the four dependency_exemption deductions - - the first issue for decision is whether petitioner is entitled to four dependency_exemption deductions for taxable_year a deduction generally is allowed under sec_15l a for each dependent of a taxpayer sec_15l a c subject_to exceptions and limitations not applicable here a child of a taxpayer is a dependent of the taxpayer only if the taxpayer provides over half of the child’s support for the taxable_year sec_152 a special rule applies to taxpayer-parents who are divorced who are separated or who live apart from their spouses for at least the last months of the calendar_year but who have custody of the child for more than half of the year sec_152 under this rule the parent with custody of the child for the greater portion of the year the custodial_parent generally is treated as having provided over half of the child’s support id ’ custody is defined in the regulations as follows custody for purposes of this section will be determined by the terms of the most recent decree of divorce or separate_maintenance or subsequent custody decree or if none a written_separation_agreement in the event of so-called split custody or if neither a decree or agreement establishes who has custody or if the validity or continuing effect of such decree or agreement is uncertain by reason of proceedings pending on the last day of the calendar_year custody will be deemed to be with the ‘for this rule to apply the parents together must provide over half of the child’s support sec_152 a we assume arguendo that this requirement has been met if it had not been met petitioner alone necessarily could not have provided over half of his children’s support as required under sec_152 - - parent who as between both parents has the physical custody of the child for the greater portion of the calendar_year sec_1_152-4 income_tax regs one exception to this special rule exists which entitles the noncustodial_parent to the dependency_exemption deduction sec_152 for the exception to apply the custodial_parent must sign a written declaration releasing his or her claim to the deduction and the noncustodial_parent must attach the declaration to his or her tax_return sec_152 the record leaves several gaps in the recounting of the legal process relating to petitioner’s divorce however it appears that the only governing legal document concerning petitioner’s custodial relationship with the children as of is the temporary order issued in it is evident from this order--as well as from the fact that the children physically resided exclusively with petitioner’s wife--that petitioner’s wife was the custodial_parent during petitioner did not attach to his return a written declaration from his wife releasing her claim to the dependency_exemption deductions for therefore petitioner as the noncustodial_parent is not entitled to the dependency_exemption deductions for that year regardless of the amount he contributed toward the support of his children sec_151 and sec_152 - - the second issue for decision is whether petitioner is entitled to four child tax_credits for taxable_year subject_to limitations and exceptions not applicable here a dollar_figure credit is allowed to a taxpayer for each qualifying_child of the taxpayer sec_24 among other requirements a gualifying child is one for whom the taxpayer is entitled toa dependency_exemption deduction under sec_151 sec_24 a because petitioner is not entitled to the dependency_exemption deductions for his children he also is not entitled to the child tax_credits for them reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
